Case 18-01586-CMG          Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                                   Document      Page 1 of 25

LOFARO & REISER, L.L.P.
20 Court Street
Hackensack, New Jersey 07601
(201) 498-0400
Attorneys for Plaintiff

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW JERSEY


In re:                                            CHAPTER 7

ROBERT BONGIORNO,                                 Case No.: 18-16626 (CMG)

                 Debtor.

____________________________________

MERETE BOMMEN,                                    Adv. Pro. No.:

              Plaintiff,                          COMPLAINT FOR DETERMINATION
                                                  OF DISCHARGEABILITY AND
vs.                                               OBJECTING TO DEBTOR’S
                                                  DISCHARGE PURSUANT TO
ROBERT BONGIORNO,                                 SECTIONS 523 AND 727 OF THE
                                                  BANKRUPTCY CODE
              Defendant.


         Plaintiff, Merete Bommen, by and through her attorneys, LoFaro & Reiser, L.L.P.,

by way of Adversary Complaint against the defendant, Robert Bongiorno (the “Debtor”),

says as follows:

                                JURISDICTION AND VENUE

         1.      This is an Adversary Proceeding instituted pursuant to Fed. R. Bankr. P.

4004, Fed. R. Bankr. P. 4007(c), and Fed. R. Bank. P. 7001 seeking relief pursuant to

11 U.S.C §523(a)(2)(A), 11 U.S.C §523 (a)(2)(B), 11 U.S.C §523(a)(4), 11 U.S.C.

§523(a)(6), 11 U.S.C. §727(a)(3), 11 U.S.C. §727(a)(4)(A), 11 U.S.C. §727 (a)(4)(D),

and 11 U.S.C. §727(a)(5).
Case 18-01586-CMG       Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19        Desc Main
                                Document      Page 2 of 25

        2.    Jurisdiction of this matter is conferred upon the United States District

Court of the District of New Jersey pursuant to 28 U.S.C. §1334, and the Court’s

Standing Order of Reference dated July 23, 1984.

        3.    This adversary proceeding is a core proceeding within the meaning of 28

U.S.C. §157(b)(2)(I), and 28 U.S.C. §157(b)(2)(J).

        4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

        5.    Plaintiff filed a timely proof of claim within the claims bar deadline of July

3, 2018.

        6.    The initial deadline to challenge the Debtor’s discharge and to determine

dischargeability of debts was set for July 10, 2018.

        7.    On July 11, 2018 the Court entered a Consent Order extending the

objection deadlines to September 23, 2018.

        8.    By Order entered on October 16, 2018, the Court extended the objection

deadlines for Plaintiff to November 22, 2018. Accordingly, this Complaint is timely.

        9.    As of the date of this Complaint the Debtor has not been granted a

discharge.

                          FACTS COMMON TO ALL COUNTS

        10.   The Debtor filed a voluntary petition under Chapter 7 of the United States

Bankruptcy Code on April 3, 2018 (the “Petition Date”).

        11.   Plaintiff is an individual residing at 701 Pequot Place, Franklin Lakes, New

Jersey.

        12.   According to information maintained by the New Jersey Secretary of

State, the Debtor is a principal and President of Star Management of New Jersey, Inc.

(“Star Management”), a corporation of the State of New Jersey formed on December 1,

1999.
                                             2
Case 18-01586-CMG       Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19       Desc Main
                                Document      Page 3 of 25

       13.    Prior to the Petition Date, and at all relevant times Star Management

maintained its principal place of business at 1067 Palisade Avenue, Fort Lee, New

Jersey.

       14.    Although Star Management’s corporate charter remains “active”, upon

information and belief Star Management is insolvent.

       15.    Prior to the Petition Date, and at all relevant times, the Debtor owned and

operated Star Management for the primary purpose of targeting and defrauding

individual lenders and investors with false promises of substantial interest rate returns

as an inducement to loan money to the company.

       16.    Upon information and belief, the Debtor operated Star Management as a

Ponzi Scheme by luring investors such as the Plaintiff with false promises of substantial

interest rate returns in exchange for loaning large sums of money to the company.

       17.    Prior to the Petition Date, and at all relevant times, Plaintiff and her

husband Jess P. Spota were close personal friends of the Debtor’s parents Joan

Bongiorno and Joseph Bongiorno, frequently taking family vacations and spending

holiday dinners together. As a result of Plaintiff’s close relationship with the Debtor’s

family, over the years the Debtor came to learn that Plaintiff and her husband enjoyed

an affluent life style and maintained substantial assets. As such, when Plaintiff became

a widower the Debtor had intimate knowledge that she was financially secure.

       18.    In early 2014 the Debtor solicited Plaintiff for a small business loan for

Star Management. The Debtor expressly represented to Plaintiff that the money would

be used exclusively by Star Management to fund its business operations, and promised

Plaintiff a substantial rate of return - in excess of 20% of the loan amount.

       19.    In reliance upon the representations and promises of the Debtor, Plaintiff

agreed to loan Star Management the sum of $300,000. Specifically, on March 20, 2014
                                        3
Case 18-01586-CMG          Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19      Desc Main
                                   Document      Page 4 of 25

Plaintiff issued a $300,000 check made payable to Star Management. See Exhibit 1.

At that time the Debtor assured Plaintiff that her loan would be memorialized in a formal

promissory note.

       20.     On April 1, 2014, the Debtor presented Plaintiff with a signed promissory

note in the amount of $300,00, listing Star Management as obligor and Plaintiff as

oblige. Plaintiff’s 300,000 loan was to be repaid at $500/month, representing a 2% per

month interest rate, and provided Plaintiff with the option of accelerating the repayment

of the entire loan to a 36-month period. See Exhibit 2.

       21.     To induce Plaintiff into believing that she would receive the full payment of

her loan, and to further induce Plaintiff to lend additional funds to Star Management, the

Debtor caused Star Management to make several monthly interests payments of $500

each to Plaintiff in 2014. See Exhibit 3. Upon information and belief, and unbeknownst

to Plaintiff at the time, the $3,500 of collective interest payments that Star Management

caused to be paid to Plaintiff in 2014 were the product of a Ponzi Scheme.

       22.     In early July 2014, the Debtor solicited Plaintiff to lend additional funds to

Star Management based on the representation that the money was needed to fund the

company’s operations, and their promise that she would receive the same 2% monthly

interest rate of return.




                                              4
Case 18-01586-CMG        Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19       Desc Main
                                 Document      Page 5 of 25

       23.     In continued reliance upon the representations and promises of the

Debtor, Plaintiff agreed to loan Star Management an additional $200,000 in early July

2014. Specifically, on July 7, 2014 Plaintiff issued two $100,000 checks made payable

to Star Management, for a collective total of $200,000. See Exhibit 4. Once again, at

that time the Debtor assured Plaintiff that her loan would be memorialized in a formal

promissory note based on the same terms as the prior loan.

       24.     Several months later, in early October 2014, the Debtor solicited Plaintiff

to lend another $100,000 to Star Management based on the same previous

representations and promises – the loan would be memorialized in a promissory note

based on the same terms as the prior loans.

       25.     In continued reliance upon the representations and promises of the

Debtor, on October 2, 2014 Plaintiff issued a $100,000 check to Star Management. See

Exhibit 5.

       26.     Thus, as of October 2, 2014 Plaintiff had loaned Star Management a total

of $600,000.

       27.     To induce Plaintiff into believing that she would receive the full payment of

her loans, and upon information and belief to further advance their Ponzi Scheme, the

Debtor caused Star Management to make approximately 8 monthly interests payments

of $500 each to Plaintiff in 2015 for a total of $4,000. See Exhibit 5.

       28.     The Debtor took advantage of his parents’ long-standing friendship with

Plaintiff and his intimate knowledge about her financial status by targeting Plaintiff for

his scheme at a time when she was a widower, and thus was particularly vulnerable.

       29.     To induce Plaintiff to forbear from taking any legal action and to keep her

at bay, which is typical of a Ponzi Scheme, throughout 2017, 2017 and 2018 the Debtor


                                             5
Case 18-01586-CMG       Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19        Desc Main
                                Document      Page 6 of 25

repeatedly promised and assured Plaintiff that she would be paid back every dime of

her $600,000 loans plus the 2% monthly rate of return which he had promised.

      30.    Despite the continued representations and promises advanced by the

Debtor, after 2015 Star Management never made another monthly payment to Plaintiff

on account of her various loans. Nor did the Debtor ever present Plaintiff with additional

signed promissory notes to memorialize the total $600,000 indebtedness to her.

      31.    Schedule F of the Debtor’s petition discloses numerous other creditors

with similar claims as Plaintiff, such as April Heffering ($385,000), David Heffering

($223,000), Dionisios Liberatos ($350,000), Gayle Brust ($115,000), Jeff Schor

($425,000), Ron Manzo ($180,000), Sandra Dancer ($100,000), Sandy Gelrod

($150,000), Scott Robinson ($350,000), Jeff Smith ($90,000), Mark Mullen ($88,500)

and Trond Smedshammer ($500,000).

      32.    Upon information and belief, Plaintiff, the aforementioned creditors and

others identified in the Debtor’s bankruptcy petition are the victims of a Ponzi Scheme

perpetrated by the Debtor through his corporation Star Management.

      33.    Despite the substantial loans advanced by Plaintiff and the other

aforementioned creditors, the only significant assets listed in the Debtor’s bankruptcy

petition and schedules are $2,495,500 in accounts receivable allegedly consisting of

commissions that the Debtor claims he has earned.

      34.    A first meeting of creditors was scheduled for and conducted on May 11,

2018 in the presence of the Court appointed Chapter 7 Trustee Karen E. Bezner. Upon

information and belief, at the creditors’ meeting the Debtor was unable to explain what

happened to the substantial funds loaned by Plaintiff and his other creditors.




                                            6
Case 18-01586-CMG       Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19       Desc Main
                                Document      Page 7 of 25

       35.    Further, upon information and belief, the Debtor has not fully cooperated

with the Chapter 7 Trustee’s ongoing demands for the production of certain financial

records that would explain his business transactions, assets and liabilities, including the

books and records of Star Management.

                                     FIRST COUNT
                                (11 U.S.C. §523(a)(2)(A)

       36.    Plaintiff repeats the allegations in paragraphs 1-35 of the Complaint as

though set forth herein verbatim and at length.

       37.    Upon information and belief, prior to July 2, 2014 and continuing

thereafter, the Debtor began operating Star Management to advance a Ponzi Scheme

with the intent to harm Plaintiff and others, who agreed to lend substantial sums to Star

Management based on the Debtor’s express representations and promises.

       38.    The aforesaid fraud and misrepresentations of material facts made by the

Debtor to Plaintiff for the purpose of inducing Plaintiff to lend a collective total of

$600,000 to Star Management were done with knowledge that Plaintiff would

reasonably rely upon same. Plaintiff did, in fact, reasonably rely on such

misrepresentations to her detriment.

      39.     At the time the Debtor made these representations to Plaintiff, the Debtor

did so with full knowledge that his statements were false.

      40.     Upon information and belief, the Debtor caused Plaintiff’s funds and those

loaned by other creditors to be transferred out of Star Management and deposited into

other family businesses or otherwise depleted these funds for his own personal benefit,

thereby using such funds for a purpose not disclosed to Plaintiff and without her

consent.



                                            7
Case 18-01586-CMG         Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19    Desc Main
                                  Document      Page 8 of 25

       41.     As a direct and proximate result of the wrongful actions of the Debtor and

possibly other family members acting in concert with him, Plaintiff has sustained

damages.

       42.     The aforesaid actions by the Debtor in obtaining property from Plaintiff by

means of false pretenses, false representations and actual fraud constitutes a basis to

except the Debtor’s debt to Plaintiff from discharge pursuant to 11 U.S.C. §523(a)(2)(A).

       WHEREFORE, Plaintiff demands judgment against the Debtor for:

               a.     Declaration that Debtor’s debt constitutes a non-dischargeable debt

                      pursuant to 11 U.S.C. §523(a)(2)(A);

               b.     Fixing the amount due on the debt pursuant to 11 U.S.C. §502(b);

               c.     For attorneys’ fees, interest and costs of suit; and

               d.     For all other relief deemed just and appropriate.

                                     SECOND COUNT
                                  (11 U.S.C. §523(a)(2)(B)

       43.     Plaintiff repeats the preceding allegations in paragraphs 1-42 of the

Complaint as though set forth herein verbatim and at length.

       44.     In executing the promissory note on April 1, 2014, the Debtor created the

false impression that Star Management was financially able to repay Plaintiff her initial

$300,000 loan plus the 2% monthly return when, in fact, they never had any such

intentions.

       45.     Plaintiff reasonably relied on the Debtor’s false written statement to her

detriment.

       46.     The Debtor caused such statement to be made or published with the

intent to deceive Plaintiff.




                                              8
Case 18-01586-CMG       Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19         Desc Main
                                Document      Page 9 of 25

       47.    Upon information and belief, the Debtor, and possibly other of his family

members, caused Plaintiff’s funds and those loaned by other creditors to be transferred

out of Star Management and deposited into other family businesses or otherwise used

such funds for his own personal benefit and for a purpose not intended by Plaintiff and

without her knowledge or consent.

       48.    The aforesaid actions by the Debtor constitute a basis to except the

Debtor’s debt to Plaintiff from discharge pursuant to 11 U.S.C. §523(a)(2)(B).

       WHEREFORE, Plaintiff demands judgment against the Debtor for:

              a.     Declaration that defendant’s debt constitutes a non-dischargeable

                     debt pursuant to 11 U.S.C. §523(a)(2)(B);

              b.     Fixing the amount due on the debt pursuant to 11 U.S.C. §502(b);

              c.     For attorneys’ fees, interest and costs of suit; and

              d.     For all other relief deemed just and appropriate.

                                      THIRD COUNT
                                   (11 U.S.C. §523(a)(4)

       49.    Plaintiff repeats the preceding allegations in paragraphs 1-48 of the

Complaint as though set forth herein verbatim and at length.

       50.    The Debtor, as a principal and President of Star Management, owed a

fiduciary duty to Plaintiff and other creditors of Star Management to operate the

company in the best interests of its creditors and not to knowingly and purposely cause

the company to deplete its assets to benefit himself or other family members,

particularly when, upon information and belief, he knew Star Management was

operating a Ponzi Scheme or otherwise operating in the zone of insolvency.

       51.    The Debtor breached his fiduciary duties to operate Star Management in

the best of interests of its creditors, including Plaintiff, by using Plaintiff’s substantial

                                             9
Case 18-01586-CMG            Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19     Desc Main
                                     Document      Page 10 of 25

loans in a manner other than that which was intended by Plaintiff and, upon information

and belief, by withdrawing substantial sums of money for his own personal benefit and

otherwise using the company as his own personal piggy bank, in the process causing

the company to operate in an unlawful manner and to become insolvent and unable to

pay its debt to Plaintiff.

       52.      Despite knowing that Star Management was unable to pay its initial

$300,000 loan to Plaintiff, upon information and belief the Debtor withdrew substantial

sums of money from the company for their own personal benefit, otherwise operated the

company as a Ponzi Scheme, and shortly thereafter solicited Plaintiff into lending the

company an additional $300,000 knowing that Star Management would never be in a

position to repay that loan or the substantial interest rates they promised her.

       53.     Upon further information and belief, the Debtor further breached his

fiduciary duties owed to Plaintiff by causing Plaintiff’s funds and those loaned by other

creditors to be transferred out of Star Management and deposited into other family

businesses, a purpose not disclosed to Plaintiff and without Plaintiff’s knowledge or

consent.

       54.     The aforesaid wrongful actions by the Debtor, and possibly other family

members acting in concert thereto, constitute fraud or defalcation while acting in a

fiduciary capacity, and constitute a basis to except the Debtor’s debt to Plaintiff from

discharge pursuant to 11 U.S.C. §523(a)(4).

       WHEREFORE, Plaintiff demands judgment against the Debtor for:

               a.      Declaration that Debtor’s debt constitutes a non-dischargeable debt

                       pursuant to 11 U.S.C. §523(a)(4);

               b.      Fixing the amount due on the debt pursuant to 11 U.S.C. §502(b);


                                                10
Case 18-01586-CMG      Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19      Desc Main
                               Document      Page 11 of 25

             c.     For attorneys’ fees, interest and costs of suit; and

             d.     For all other relief deemed just and appropriate.

                                   FOURTH COUNT
                                 (11 U.S.C. §523(a)(6)

      55.    Plaintiff repeats the preceding allegations in paragraphs 1-54 of the

Complaint as though set forth herein verbatim and at length.

      56.    Upon information and belief, the Debtor and possibly other family

members acted in concert by committing fraudulent acts that constitute a knowing and

purposeful unauthorized and injurious use of Plaintiff’s $600,000 that she entrusted to

Debtor and his company Star Management for the express purpose of serving as a

small business loan to fund Star Management’s lawful operations, and for no other

purpose.

      57.    Upon further information and belief, the Debtor, and possibly other family

members acted in concert by knowingly and purposely causing Plaintiff’s $600,000 to

be transferred from Star Management to other family businesses or which he otherwise

used for his own personal benefit. Said acts were done without Plaintiff’s knowledge or

consent, thereby resulting in the Debtor exercising dominion and control over Plaintiff’s

funds in a manner inconsistent with the expressed purpose of the loans as was

represented to Plaintiff when she agreed to advance such funds to Star Management.

      58.    Upon further information and belief, the Debtor, and other family members

acting in concert, otherwise solicited and used Plaintiff’s funds as part of a Ponzi

Scheme involving Star Management, thereby obtaining such funds by unlawful means

and knowingly and purposely exercising dominion and control over such funds for

unlawful purposes without Plaintiff’s knowledge or consent.



                                           11
Case 18-01586-CMG       Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19         Desc Main
                                Document      Page 12 of 25

       59.    The aforesaid actions by the Debtor, possibly acting in concert with other

family members, constitute willful and malicious injury to Plaintiff’s property, in violation

of 11 U.S.C. ¶523(a)(6).

       WHEREFORE, Plaintiff demands judgment against the Debtor for:

              a.     Declaration that Debtor’s debt constitutes a non-dischargeable debt

                     pursuant to 11 U.S.C. §523(a)(6);

              b.     Fixing the amount due on the debt pursuant to 11 U.S.C. §502(b);

              c.     For attorneys’ fees, interest and costs of suit; and

              d.     For all other relief deemed just and appropriate.

                                      FIFTH COUNT
                                   (11 U.S.C. §727(a)(3)

       60.    Plaintiff repeats the preceding allegations in paragraphs 1-59 of the

Complaint as though set forth herein verbatim and at length.

       61.    The Debtor operated Star Management as his alter ego, seeking to shield

himself from personal liability while at the same time using funds that Plaintiff and others

entrusted to Star Management for personal expenses or to fund other family

businesses.

       62.    Upon information and belief, the Debtor has concealed, destroyed,

mutilated, falsified, or failed to keep or preserve any recorded information, including

books, documents, records and papers, from which the Debtor’s financial condition or

business transactions might be ascertained, including the dissipation of Plaintiff’s

$600,000 and the substantial monies loaned by other creditors disclosed in his

bankruptcy petition, and the business of Star Management.

       WHEREFORE, by virtue of the foregoing, Plaintiff demands entry of a judgment

denying the Debtor’s discharge pursuant to 11 U.S.C. §727(a)(3).

                                             12
Case 18-01586-CMG        Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19     Desc Main
                                 Document      Page 13 of 25

                                     SIXTH COUNT
                  (11 U.S.C. §727(a)(4)(A) and 11 U.S.C. §727(a)(4)(D))

      63.       Plaintiff repeats the preceding allegations in paragraphs 1-62 of the

Complaint as though set forth herein verbatim and at length.

      64.       The Debtor knowingly and fraudulently, in or in connection with his

bankruptcy case, made a false oath or account, in that he affirmatively represented in

Schedule A of his bankruptcy petition that his only ownership interest in real estate is a

modest timeshare with a $0 dollar valuation. However, as demonstrated by the Chapter

7 Trustee’s separately filed adversary action (Adv. Pro. No.: 18-1497), the Debtor

engaged in a fraudulent transfer of real estate to his parents involving property in the

affluent town of Alpine, New Jersey.

      65.       Further, the Debtor deliberately omitted his ownership interest in Star

Management when responding to question 19 of Schedule B of his bankruptcy petition.

In fact, this omission conflicts with the Debtor’s disclosure in question 27 of his

Statement of Financial Affairs, in which he identifies Star Management as a business

that he owns.

      66.       Upon information and belief, the Debtor also falsified his Statement of

Financial Affairs by deliberately omitting various family businesses in which he is

believed to have an unrecorded ownership interest in or otherwise used to funnel

money to himself disguised as loan repayments, such as Joseph Bongiorno, LLC, and

Barbara Bongiorno Stable, LLC.

      67.       Upon further information and belief, the Debtor has withheld from the

Chapter 7 Trustee, who is an officer of the estate entitled to possession under the

applicable provisions of the Bankruptcy Code, certain documents requested in the

course of her investigation of the Debtor’s assets and liabilities including books,

                                            13
Case 18-01586-CMG       Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19         Desc Main
                                Document      Page 14 of 25

documents, records, and papers, relating to the debtor’s property or financial affairs, in

violation of 11 U.S.C. §727(a)(4)(D).

       68.    By virtue of the Debtor's false representations and omissions, and the oath

he took concerning the veracity of his submissions, and his withholding information from

the Chapter 7 Trustee, the Debtor's discharge should be denied under 11 U.S.C.

§§727(a)(4)(A) and (a)(4)(D).

       WHEREFORE, by virtue of the foregoing, Plaintiff demands entry of a judgment

denying the Debtor’s discharge pursuant to 11 U.S.C. §§727(a)(4)(A) and (a)(4)(D).

                                    SEVENTH COUNT
                                   (11 U.S.C. §727(a)(5)

       69.    Plaintiff repeats the preceding allegations in paragraphs 1-68 of the

Complaint as though set forth herein verbatim and at length.

       70.    The Debtor has failed to explain satisfactorily, before determination of

denial of discharge, any loss of assets or deficiency of assets to meet the Debtor’s

liabilities. In particular, but without limitation, the Debtor has failed to explain what

happened to the several million dollars in funds that he collectively borrowed from

Plaintiff and the other creditors identified in Schedule F of his bankruptcy petition.

       71.    By virtue of the foregoing, the Debtor’s discharge should be denied under

11 U.S.C. §727(a)(5).

       WHEREFORE, by virtue of the foregoing, Plaintiff demands entry of a judgment

denying the Debtor’s discharge pursuant to 11 U.S.C. §727(a)(5).

                                           LOFARO & REISER, L.L.P.
                                           Attorneys for Plaintiff


                                           By:    /s/Glenn R. Reiser_________________
                                                  Glenn R. Reiser.
Dated: November 20, 2018

                                             14
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 15 of 25




                      EXHIBIT 1
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 16 of 25
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 17 of 25




                      EXHIBIT 2
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 18 of 25
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 19 of 25




                      EXHIBIT 3
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 20 of 25
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 21 of 25
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 22 of 25




                      EXHIBIT 4
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 23 of 25
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 24 of 25




                      EXHIBIT 5
Case 18-01586-CMG   Doc 1    Filed 11/20/18 Entered 11/20/18 15:39:19   Desc Main
                            Document      Page 25 of 25
